Citation Nr: 1307714	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  03-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder, and including as secondary to service-connected bronchial asthma.

2.  Entitlement to a total rating based upon individual unemployability (TDIU)    due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971 and from April 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2002 and February 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Board will revise the Veteran's claim for service connection for an acquired psychiatric disorder to reflect a new theory of entitlement, that of secondary service connection, as noted above on the title page. The restated claim is being remanded, in part to permit RO initial adjudication on this theory. See Bernard v. Brown,            4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

Previously, the Veteran submitted a November 2004 statement noting that he wished to withdraw his request for a hearing before the Board. Accordingly,              the Board considers the Veteran's request for a hearing to be withdrawn.                    See 38 C.F.R. § 20.704 (d), (e) (2012). 

The Board denied the Veteran's claims in an October 2005 decision. The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an April 2008 Memorandum Decision, the Court vacated the Board's denial, and remanded the matter to the Board for development. The Board then remanded this case to the RO via the Appeals Management Center (AMC) on several occasions, most recently in July 2012.  
In its July 2012 remand, the Board observed that claims for entitlement to increased evaluations for service-connected tonsillitis and bronchial asthma were raised by the record, and referred these issues for initial adjudication    by the RO as the Agency of Original Jurisdiction (AOJ). However, there is no indication the RO has yet undertaken such action. The disposition of these increased rating claims are also directly relevant to, and inextricably intertwined with, the claim already pending on appeal for a TDIU.          Therefore, the increased rating claims for tonsillitis and bronchial asthma are again referred to the RO with the direction to adjudicate and decide these matters.  

The Board finds that still further development is warranted in the two matters presently on appeal. This case is therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran               if further action is required.


REMAND

On further review of the record, the Board ascertains a theory of secondary service connection raised insofar as the claim for service connection for an acquired psychiatric disorder. In June 2012, the Veteran provided a copy of two medical journal abstracts purporting to link, in some cases, mental health disorders with having had the condition of asthma. The Veteran has not since outwardly contended that his claimed psychiatric disorder is the result of his service-connected bronchial asthma. This notwithstanding, to ensure comprehensiveness of the record, the Board recognizes the new secondary service connection component to the instant claim. See generally, Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim."). See also, Norris v. West, 12 Vet. App. 413, 417 (1999) ("Once a claim is received, VA must review the claim, supporting documents, and oral testimony in a liberal manner to identify and adjudicate all reasonably raised claims."), citing E.F. v. Derwinski, 1 Vet. App. 342, 326 (1991).
A competent medical opinion is required to consider the impact, if any, of service-connected disability upon the development of a claimed mental disorder. The report of a December 2002 VA Compensation and Pension examination expressed the conclusion that the Veteran's psychiatric condition was not secondary to his service-connected bronchial asthma, but did so with little explanatory rationale, or for that matter, consideration of not only if a mental health disorder was caused by asthma, but whether the claimed condition was chronically aggravated by the same.  
See 38 C.F.R. § 3.310(b) (West 2002 & Supp. 2012). See also Anderson v. West,        12 Vet. App. 491, 495 (1999), citing Libertine v. Brown, 9 Vet. App. 521, 522 (1996). Therefore, further examination is warranted. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

Meanwhile, as the Board has previously noted, the claim for service connection for an acquired psychiatric disorder is "inextricably intertwined" with the issue of a TDIU, and the disposition of the TDIU claim must therefore be deferred pending resolving these preliminary matter. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994). 

Following the outcome of the aforementioned claim for service connection (as well as the increased rating claims that the Board has already referred to the RO),            the Veteran should undergo VA general medical examination to ascertain his capacity for gainful employment in light of all service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA psychiatric examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 
It is requested that the VA examiner indicate all present psychiatric conditions which the Veteran manifests. Please then indicate whether each of the diagnosed condition(s) are secondarily related to service-connected bronchial asthma. The examiner consider whether bronchial asthma was the initial cause of the diagnosed condition(s), as well as whether bronchial asthma has chronically aggravated the diagnosed condition(s). (Chronic aggravation for this purpose is defined as a permanent worsening of the nonservice-connected disability not otherwise attributable to the natural disease process). Please further note consideration in this regard of the medical journal abstracts provided by the Veteran in June 2012 (as designated in the claims file) pertaining to the subject of secondary effects of asthma. 

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

2. Following a preliminary adjudicative determination        on the claim for service connection for an acquired psychiatric disorder (including secondary service connection), as well as initial RO adjudication of the referred claims for increased ratings for tonsillitis and bronchial asthma, schedule the Veteran for a VA general medical examination in regard to his TDIU claim.             The claims folder must be made available for the examiner to review. The examiner is then requested to provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of his service-connected disabilities. In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof. Please note consideration of the July 2010 VA medical opinion already on file addressing the subject of employability in light of service-connected bronchial asthma. 

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

3. The RO/AMC should then review the claims file. If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,              11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).



